


Exhibit 10.3

November 19, 2002

Re:  Initial Payment of Annual Director Retainer

Dear Mr. Guglielmi:

The purpose of this letter agreement (“Agreement”) is to set forth the terms
upon which you will receive an Initial Payment of a portion of your annual
retainer for serving as a member of the Board of Directors of JDS Uniphase
Corporation (the “Company”).

1.     Retainer

As a member of the Board of Directors (a “Director”) of the Company, you will
receive a retainer of $88,000 (the “Retainer”) for your service during the
period from the shareholders meeting in 2002 through the annual shareholders
meeting in 2003.  You will receive an initial payment of a portion of the
Retainer in the lump-sum amount of $40,000 (the “Initial Payment”).  The
remaining $48,000 of the Retainer will be paid to you in 12 equal monthly
installments of $4,000 beginning on November 1, 2002.

The Company will report the payment of the Retainer to the Internal Revenue
Service.  You acknowledge that satisfaction of all tax obligations applicable to
the receipt of the Retainer is your sole responsibility.

2.     Purchase of Company Common Stock

You agree to apply the Initial Payment, which, at your election, shall be net of
taxes, toward the purchase of shares of Company common stock on the open
market.  In order to effectuate the purchase of the Company common stock, the
Company will forward the Initial Payment to a Company designated broker in your
name.  The Company designated broker will use the Initial Payment, less
brokerage fees and, at your election, net of taxes, to purchase shares of
Company common stock on your behalf and transfer such shares to your account. 
The Company designated broker will notify you and the Company of the date on
which the shares were purchased, the number of shares purchased and the purchase
price per share.

3.     Vesting Schedule

The shares purchased with the Initial Payment pursuant to Section 2 above (the
“Shares”) shall be subject to certain transfer restrictions and a right of
repurchase, in favor of the Company, at the lesser of (a) the purchase price per
Share and (b) the fair market value on the date of repurchase (the “Repurchase
Right”).  For purposes of this Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to the Repurchase
Right.  Provided that you continue to serve as a Director of the Company, the
Repurchase Right shall lapse in accordance with the

--------------------------------------------------------------------------------


 

following schedule (the “Vesting Schedule”):

1/3 of the Shares shall vest twelve months after the Vesting Commencement Date,
and an additional 1/3 of the Shares shall vest on each anniversary of the
Vesting Commencement Date thereafter.  The “Vesting Commencement Date” shall be
the date the Shares are purchased by the Company designated broker in your name.

Notwithstanding the foregoing Vesting Schedule, (a) in the event your service as
a Director of the Company terminates due to your death, Disability or Retirement
(as such terms are defined below) or (b) in the event of a Corporate
Transaction, 100% of the Shares shall vest and the Repurchase Right as to
unvested Shares shall automatically lapse.

In the event your service as a Director of the Company terminates for any reason
other than your death, Disability or Retirement, vesting of the Shares shall
cease and the unvested Shares shall be subject to the Company’s Repurchase
Right.

You agree that the Shares may not be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of prior to the date that the
Shares become vested pursuant to the Vesting Schedule.

For purposes of Section 16 of the Securities Exchange Act of 1934, you represent
that you have not sold any shares of the Company during the six months
immediately preceding the date of this letter and you agree not to sell any
shares during the six months immediately following the date of this letter
without first confirming with the Company that such sale would not result in any
liability for short-swing profits under Section 16.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” means:

(a)                      willful malfeasance by you which has a material adverse
effect on the Company;

(b)                     substantial and continuing willful refusal by you to
perform duties ordinarily performed by a Director of the Company or as otherwise
required by applicable law;

(c)                      your conviction of a felony or misdemeanor which has a
material adverse effect on the Company’s goodwill if you remain a Director of
the Company; or

(d)                     willful failure by you to comply with material policies
and procedures applicable to members of the Board of Directors of the Company
including but not limited to the JDS Uniphase

--------------------------------------------------------------------------------


 


Corporation Ethics Policy and Policy Regarding Inside Information and Securities
Transactions

“Disability” means that you would qualify for benefit payments under the
long-term disability policy of the Company regardless of whether you are covered
by such policy.  If the Company does not have a long-term disability plan in
place, “Disability” means that you are permanently unable to carry out the
responsibilities and functions of a Director of the Company by reason of any
medically determinable physical or mental impairment.  You will not be
considered to have incurred a Disability unless you furnish proof of such
impairment sufficient to satisfy the Company in its discretion.

“Retirement” means that, following your completion of a three-year term as a
Director (or such shorter term in the event you were appointed to fill a vacancy
on the Board of Directors), either (a) you determine not to accept the
nomination to serve an additional term as a Director or (b) you are not
nominated to serve an additional term as a Director for any reason other than
for Cause.

“Corporate Transaction” shall include any of the following transactions:

(a)                      a merger or consolidation in which the Company is not
the surviving entity;

(b)                     the sale, transfer or other disposition of all or
substantially all of the assets of the Company;

(c)                      the liquidation or dissolution of the Company;

(d)                     any reverse merger in which the Company is the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated; or

(e)                      the direct or indirect acquisition by any person or
related group of persons (other than an acquisition from or by the Company or by
a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction that the Board of
Directors determines shall not be a Corporate Transaction.

4.     Company Repurchase Right

The Company’s Repurchase Right shall be exercisable at any time during the
ninety (90) day period following the termination of your service as a Director
(the “Share Repurchase Period”).  Pursuant to the Repurchase Right, the Company
has the right to repurchase all or any portion of the Shares that have not
vested pursuant to the

--------------------------------------------------------------------------------


 

terms of the Vesting Schedule or as a result of your death, Disability or
Retirement or the occurrence of a Corporate Transaction.

The Repurchase Right shall be exercisable by written notice delivered to you
prior to the expiration of the Share Repurchase Period.  The notice shall
indicate the number of Shares to be repurchased and the date on which the
repurchase is to be effected, such date to be not later than the last day of the
Share Repurchase Period.  On the date on which the repurchase is to be effected,
the Company and/or its assigns shall pay to you in cash or cash equivalents an
amount equal to the lesser of (a) the purchase price per Share and (b) the fair
market value on the date of repurchase for the unvested Shares which are to be
repurchased from the you.

The Repurchase Right shall terminate with respect to any Shares for which it is
not timely exercised.

In the event of any stock split or stock dividend, any new, substituted or
additional securities distributed with respect to the Shares shall be
immediately subject to the Repurchase Right, but only to the extent the Shares
are at the time covered by such right.

5.     Federal Tax Consequences

Set forth below is a brief summary as of the date of this Agreement of some of
the federal tax consequences of the purchase and disposition of the Shares. 
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE.  YOU SHOULD CONSULT A TAX ADVISER BEFORE PURCHASING OR
DISPOSING OF THE SHARES.

Section 83(b) Election For Purchase of Share Subject to Vesting.  Because the
Shares have not yet vested pursuant to the Vesting Schedule set forth in this
Agreement, under Section 83 of the Internal Revenue Code (the “Code”) the excess
of the fair market value of the Shares on the date any forfeiture restrictions
applicable to the Shares lapse over the purchase price paid for the Shares will
be reportable as ordinary income on the lapse date.  For this purpose, the term
“forfeiture restrictions” includes the right of the Company to repurchase the
Shares pursuant to the Repurchase Right provided above.  You may elect under
Code Section 83(b) to be taxed at the time the Shares are purchased, rather than
when and as the Shares cease to be subject to the forfeiture restrictions.  Such
election (the “83(b) Election”) must be filed with the Internal Revenue Service
within thirty (30) days after the date Shares are purchased.  If the 83(b)
Election is made, the excess of the fair market value of the Shares on the date
of purchase over the purchase price paid for the Shares will be reportable as
ordinary income.  Even though the fair market value of the Shares on the date of
purchase equals the purchase price paid (and thus no tax is payable), the 83(b)
Election must be made to avoid adverse tax consequences in the future.  THE FORM
FOR MAKING THIS 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT.  YOU UNDERSTAND
THAT FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-

--------------------------------------------------------------------------------


 

DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE.

PLEASE SIGN BUT DO NOT DATE THE 83(b) ELECTION ATTACHED TO THIS LETTER.  THE
COMPANY WILL FILE THE 83(b) ELECTION ON YOUR BEHALF.  THE ADDRESS OF THE IRS
SERVICE CENTER WHERE YOU FILE YOUR ANNUAL FEDERAL TAX RETURNS IS P.O. Box
660308, Dallas, TX 75266-0308.]

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY 83(b) ELECTION UNDER CODE SECTION 83(b), EVEN IF THE COMPANY OR
ITS REPRESENTATIVES MAKE THIS FILING ON YOUR BEHALF.

Disposition of Shares.  If Shares are held for more than one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

*   *   *

We thank you for continued service as a Director of the Company.

 

 

Sincerely,

 

 

 

 

 

/s/ Christopher Dewees

 

Christopher Dewees

 

General Counsel

 

 

Enclosure: Section 83(b) Election

 

 

AGREED TO:

 

 

/s/ Peter A. Guglielmi

 

Peter A. Guglielmi

 

 

Date: November 19, 2002

 

--------------------------------------------------------------------------------

